DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Claim Objections
Claims 6, 13, and 18 are objected to because of the following informalities:  Claims 6, 13, and 18 each recite “second protraction”. This should read “second protrusion” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 ,14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2006/0261230).
Regarding Claim 1, Lee discloses a rod holder (Lee: Fig. 3-6; 20), comprising: a first socket (Lee: Annotated Fig. 3; S1) and a second socket (Lee: Fig. 3, 6; 22), the first socket being open forward, the second socket being open downward; a cradle (Lee: Fig. 3, 6; 23, 24), the cradle being open upward; the second socket residing between the first socket and the cradle; and a body (Lee: Annotated Fig. 3; B) connected with the first socket, the second socket, and the cradle and extending rearward from the first socket.
Regarding Claim 2, Lee discloses the rod holder of Claim 1, wherein the first and second sockets (Lee: Annotated Fig. 3, Fig. 6; S1, 22) reside in a plane and the cradle resides forward of the plane (see note). [Note: Fig. 6 shows that a portion of the cradle in Lee resides forward of both sockets, therefore it reads on the claim.]
Regarding Claim 3, Lee discloses the rod holder of Claim 1, in which the body (Lee: Annotated Fig. 3; B) is J-shaped with an upper first end (Lee: Annotated Fig. 3; E1) and a lower second end (Lee: Annotated Fig. 3; E2), the first and second sockets (Lee: Annotated Fig. 3, Fig. 6; S1, 22) being located proximate to the first end and the cradle being located proximate to the second end.
Regarding Claim 4, Lee discloses the rod holder of Claim 1, in which the rod holder (Lee: Fig. 3-6; 20) defines an upper end and the first socket (Lee: Annotated Fig. 3; S1) is located at the upper end.
Regarding Claim 5, Lee discloses the rod holder of Claim 1, wherein the cradle (Lee: Fig. 3, 6; 23, 24) includes a protrusion (Lee: Fig. 3; 25) proximate to the opening of the cradle.

Regarding Claim 7, Lee discloses a method of installing a clothes rod, comprising the steps of: providing a wire shelf (Lee: Fig. 4-6; 30) having upper and lower front longitudinal shelving rods (Lee: Fig. 4-6; 31, 32); providing the rod holder of Claim 1 (Lee: Fig. 3-6; 20); fitting the lower front longitudinal shelving rod into the second socket; with the lower front longitudinal shelving rod fitted into the second socket, rotating the rod holder until the upper front longitudinal shelving rod is fitted into the first socket (Lee: [0025]); and placing a clothes rod (Lee: Fig. 6; 40) into the cradle.

Regarding Claim 8, Lee discloses a rod holder, comprising: an upper first socket (Lee: Annotated Fig. 3; S1) and a lower second socket (Lee: Fig. 3, 6; 22); the first socket being forward-facing and C-shaped; the second socket being lower-facing and N-shaped; an upwardly-facing U-shaped cradle (Lee: Fig. 3, 6; 23, 24), the cradle connected to the first and second sockets; the second socket residing between the first socket and the cradle; the first and second sockets residing in a plane; the cradle residing forward of the plane (see claim 2 note). 
Regarding Claim 9, Lee discloses the rod holder of Claim 8, further including a body (Lee: Annotated Fig. 3; B), the body extending rearward of the cradle (Lee: Fig. 3, 6; 23, 24).
Regarding Claim 10, Lee discloses the rod holder of Claim 8, further including a body (Lee: Annotated Fig. 3; B), the body: attached to the first and second sockets (Lee: Annotated Fig. 3, Fig. 6; S1, 22) and to the cradle (Lee: Fig. 3, 6; 23, 24); residing rearward of the cradle; defining between the cradle and the first and second sockets a channel (Lee: Annotated Fig. 3; C), the channel residing in part below the cradle.
Regarding Claim 11, Lee discloses the rod holder of Claim 8, further including a body (Lee: Annotated Fig. 3; B), the body being J-shaped with an upper first end (Lee: Annotated Fig. 3; E1) and a lower second end (Lee: Annotated Fig. 3; E2), the first and second sockets (Lee: Annotated Fig. 3, Fig. 6; S1, 22) being located proximate to the first end and the cradle being located proximate to the second end.
Regarding Claim 12, Lee discloses the rod holder of Claim 8, wherein the cradle (Lee: Fig. 3, 6; 23, 24) includes a protrusion (Lee: Fig. 3; 25) proximate to the opening of the cradle.
Regarding Claim 14, Lee discloses the rod holder of Claim 8, further including a body (Lee: Annotated Fig. 3; B), the body defining an H-shaped cross-section.

Regarding Claim 15, Lee discloses a rod holder, comprising: a first socket (Lee: Annotated Fig. 3; S1), the first socket located at the top of the rod holder, the first socket being C-shaped and opening forward; a second socket (Lee: Fig. 3, 6; 22), the second socket located below the first socket, the second socket being N-shaped and opening downward; an U-shaped cradle (Lee: Fig. 3, 6; 23, 24), the cradle residing opposite the first socket from the second socket, the cradle opening upward; a rod holder body (Lee: Annotated Fig. 3; B), the rod holder body: having a first end (Lee: Annotated Fig. 3; E1) and an opposite second end (Lee: Annotated Fig. 3; E2); the first end connected to the first and second sockets; the second end connected to the cradle; the first and second sockets residing in a plane; and the cradle residing forward of the plane (see claim 2 note).
Regarding Claim 16, Lee discloses the rod holder of Claim 15, wherein the rod holder body (Lee: Annotated Fig. 3; B) extends rearward from the plane.
Regarding Claim 17, Lee discloses the rod holder of Claim 15, wherein the cradle (Lee: Fig. 3, 6; 23, 24) includes a protrusion (Lee: Fig. 3; 25) proximate to the opening of the cradle.
Regarding Claim 19, Lee discloses the rod holder of Claim 15, wherein the rod holder body (Lee: Annotated Fig. 3; B) defines an H-shaped cross- section.

Regarding Claim 20, Lee discloses a method of installing a rod holder, comprising the steps of: providing a wire shelf (Lee: Fig. 4-6; 30) having upper and lower front longitudinal shelving rods (Lee: Fig. 4-6; 31, 32); providing the rod holder (Lee: Fig. 3-6; 20) of Claim 15; fitting the lower front longitudinal shelving rod into the second socket; and with the lower front longitudinal shelving rod fitted into the second socket, fitting the upper front longitudinal shelving rod into the first socket (Lee: [0025]).

    PNG
    media_image1.png
    924
    742
    media_image1.png
    Greyscale

I: Lee; Annotated Fig. 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0261230) in view of Brinton, Jr. (US 10,098,460).
Regarding Claim 6, Lee discloses the rod holder of Claim 1, wherein the cradle (Lee: Fig. 3, 6; 23, 24) has first and second edges. Lee fails to disclose first and second protrusions reside in the cradle, the first protrusion residing proximate to the first edge and the second protraction residing proximate to the second edge.
However, Brinton teaches a cradle (Brinton: Fig. 23; 112) comprising first and second protrusions (Brinton: Fig. 23; 198) that reside in the cradle, the first protrusion residing proximate to the first edge and the second protraction residing proximate to the second edge.
Lee and Brinton are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cradle in Lee with the protrusions from Brinton, with a reasonable expectation of success, in order to provide multiple means on the cradle for retaining a pole within the cradle, thereby increasing the strength of the connection to further help inhibit accidental removal of the pole (Brinton: Col. 6, Ln. .
Regarding Claim 13, Lee discloses the rod holder of Claim 8, wherein the cradle (Lee: Fig. 3, 6; 23, 24) has first and second edges. Lee fails to disclose a first protrusion that resides proximate to the first edge and a second protraction resides proximate to the second edge.
However, Brinton teaches a cradle (Brinton: Fig. 23; 112) comprising a first protrusion residing proximate to the first edge and a second protraction (Brinton: Fig. 23; 198) that reside proximate to the second edge. [Note: See the rejection of claim 6 for motivation.]
Claim 18 is rejected, as set forth in the rejection of claim 13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631